EXHIBIT 10.2

 

[Dealer Header]

 

[Dealer Address]

[__________], 2019

To:

Insight Enterprises, Inc.

6820 South Harl Avenue

Tempe, AZ 85283

Attention: Sam Cowley, General Counsel

Email:sam.cowley@insight.com

Telephone No.:480-333-3049

Facsimile No.:480-760-7892

 

Re: [Base][Additional] Warrants

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Warrants issued by Insight Enterprises, Inc.
(“Company”) to [__________] (“Dealer”) as of the Trade Date specified below (the
“Transaction”).  This letter agreement constitutes a “Confirmation” as referred
to in the ISDA Master Agreement specified below.  Each party further agrees that
this Confirmation together with the Agreement evidence a complete binding
agreement between Company and Dealer as to the subject matter and terms of the
Transaction to which this Confirmation relates, and shall supersede all prior or
contemporaneous written or oral communications with respect thereto.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern.  

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1.This Confirmation evidences a complete and binding agreement between Dealer
and Company as to the terms of the Transaction to which this Confirmation
relates.  This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Dealer and Company had executed an agreement in such form (but without any
Schedule except for the election of the laws of the State of New York as the
governing law (without reference to choice of law doctrine)) on the Trade
Date.  In the event of any inconsistency between provisions of the Agreement and
this Confirmation, this Confirmation will prevail for the purpose of the
Transaction to which this Confirmation relates.  The parties hereby agree that
no Transaction other than the Transaction to which this Confirmation relates
shall be governed by the Agreement and that the Transaction shall be deemed not
to be a transaction under, or otherwise be governed by, any other existing or
deemed ISDA Master Agreement between the parties hereto.

2.The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions.  The terms of the
particular Transaction to which this Confirmation relates are as follows:

General Terms.

 

Trade Date:

[__________], 2019

 

Effective Date:

The Trade Date

 

Warrants:

Equity call warrants, each giving the holder the right to purchase a number of
Shares equal to the Warrant Entitlement at a price per Share equal to the Strike
Price, subject to the terms set forth under the caption “Settlement Terms”
below.  For the purposes of the Equity Definitions, each reference to a Warrant
herein shall be deemed to be a reference to a Call Option.

[Dealer Footer]

 

--------------------------------------------------------------------------------

 

 

 

 

Warrant Style:

European

 

Seller:

Company

 

Buyer:

Dealer

 

Shares:

The common stock of Company, par value USD 0.01 per share (Exchange symbol
“NSIT”)

 

Number of Warrants:

[_______]1.  For the avoidance of doubt, the Number of Warrants shall be reduced
by any Warrants exercised or deemed exercised hereunder.  In no event will the
Number of Warrants be less than zero.

One Share per Warrant

Warrant Entitlement:One Share per Warrant

 

Strike Price:

USD [______].  Notwithstanding anything to the contrary in the Agreement, this
Confirmation or the Equity Definitions, in no event shall the Strike Price be
subject to adjustment  to the extent that, after giving effect to such
adjustment,  the Strike Price would be less than USD [______]2, except for any
adjustment pursuant to the terms of this Confirmation and the Equity Definitions
in connection with stock splits or similar changes to Company’s capitalization.

 

Premium:

USD [______]

 

Premium Payment Date:

[__________], 2019

 

Exchange:

The Nasdaq Global Select Market

 

Related Exchange(s):

All Exchanges

Procedures for Exercise.

 

Expiration Time:

The Valuation Time

 

Expiration Dates:

Each Scheduled Trading Day during the period from, and including, the First
Expiration Date to, but excluding, the 150th Scheduled Trading Day following the
First Expiration Date shall be an “Expiration Date” for a number of Warrants
equal to the Daily Number of Warrants on such date; provided that,
notwithstanding anything to the contrary in the Equity Definitions, if any such
date is a Disrupted Day, the Calculation Agent shall make adjustments, if
applicable, to the Daily Number of Warrants or shall reduce such Daily Number of
Warrants to zero for which such day shall be an Expiration Date and shall
designate a Scheduled Trading Day or a number of Scheduled Trading Days as the
Expiration Date(s) for the remaining Daily Number of Warrants or a portion
thereof for the originally scheduled Expiration Date; and

 

1 

This is equal to (i) the number of Convertible Notes initially issued on the
closing date for the Convertible Notes (or, for the Additional Warrant
Confirmation, the number of additional Convertible Notes), multiplied by (ii)
the initial Conversion Rate, multiplied by (iii) the applicable percentage for
Dealer.  

2 

Insert lesser of (x) the closing price of the Shares on the night of pricing and
(y) the average closing price for the five trading days ending on, and
including, the Trade Date.

2

 

--------------------------------------------------------------------------------

 

 

 

 

provided further that if such Expiration Date has not occurred pursuant to this
clause as of the eighth Scheduled Trading Day following the last scheduled
Expiration Date under the Transaction, the Calculation Agent shall have the
right to declare such Scheduled Trading Day to be the final Expiration Date and
the Calculation Agent shall determine its good faith estimate of the fair market
value for the Shares as of the Valuation Time on that eighth Scheduled Trading
Day or on any subsequent Scheduled Trading Day, as the Calculation Agent shall
determine using commercially reasonable means.

 

First Expiration Date:

May 15, 2025 (or if such day is not a Scheduled Trading Day, the next following
Scheduled Trading Day), subject to Market Disruption Event below.

 

Daily Number of Warrants:

For any Expiration Date, the Number of Warrants that have not expired or been
exercised as of such day, divided by the remaining number of Expiration Dates
(including such day), rounded down to the nearest whole number, subject to
adjustment pursuant to the provisos to “Expiration Dates”.

 

Automatic Exercise:

Applicable; and means that for each Expiration Date, a number of Warrants equal
to the Daily Number of Warrants for such Expiration Date will be deemed to be
automatically exercised at the Expiration Time on such Expiration Date.

 

Market Disruption Event:

Section 6.3(a) of the Equity Definitions is hereby amended by replacing clause
(ii) in its entirety with “(ii) an Exchange Disruption, or” and inserting
immediately following clause (iii) the phrase “; in each case that the
Calculation Agent determines is material.”

 



Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the words “Scheduled Closing Time” in the
fourth line thereof.

Valuation Terms.

 

Valuation Time:

Scheduled Closing Time; provided that if the principal trading session is
extended, the Calculation Agent shall determine the Valuation Time in its
commercially reasonable discretion.

 

Valuation Date:

Each Exercise Date.

Settlement Terms.

 

Settlement Method:

Net Share Settlement.

 

Net Share Settlement:

On the relevant Settlement Date, Company shall deliver to Dealer a number of
Shares equal to the Share Delivery Quantity for such Settlement Date to the
account specified herein free of payment through the Clearance System, and

3

 

--------------------------------------------------------------------------------

 

 

 

 

Dealer shall be treated as the holder of record of such Shares at the time of
delivery of such Shares or, if earlier, at 5:00 p.m. (New York City time) on
such Settlement Date, and Company shall pay to Dealer cash in lieu of any
fractional Share based on the Settlement Price on the relevant Valuation Date.

 

Share Delivery Quantity:

For any Settlement Date, a number of Shares, as calculated by the Calculation
Agent, equal to the Net Share Settlement Amount for such Settlement Date divided
by the Settlement Price on the Valuation Date for such Settlement Date.

 

Net Share Settlement Amount:

For any Settlement Date, an amount equal to the product of (i) the number of
Warrants exercised or deemed exercised on the relevant Exercise Date, (ii) the
Strike Price Differential for the relevant Valuation Date and (iii) the Warrant
Entitlement.

 

Settlement Price:

For any Valuation Date, the per Share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page NSIT <equity> AQR (or any
successor thereto) in respect of the period from the scheduled opening time of
the Exchange to the Scheduled Closing Time on such Valuation Date (or if such
volume-weighted average price is unavailable, the market value of one Share on
such Valuation Date, as determined by the Calculation Agent based on generally
available market data for transactions of this type using, if practicable, a
volume-weighted methodology).  Notwithstanding the foregoing, if (i) any
Expiration Date is a Disrupted Day and (ii) the Calculation Agent determines
that such Expiration Date shall be an Expiration Date for fewer than the Daily
Number of Warrants, as described above, then the Settlement Price for the
relevant Valuation Date shall be the volume-weighted average price per Share on
such Valuation Date on the Exchange, as determined by the Calculation Agent
based on generally available market data for transactions of this type using, if
practicable, a volume-weighted methodology, for the portion of such Valuation
Date for which the Calculation Agent determines there is no Market Disruption
Event.

 

Settlement Dates:

As determined pursuant to Section 9.4 of the Equity Definitions, subject to
Section ‎9(k)(i) hereof.

 

Other Applicable Provisions:

The provisions of Sections 9.1(c), 9.8, 9.9, 9.11 and 9.12 of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Net Share Settled.” “Net
Share Settled” in relation to any Warrant means that Net Share Settlement is
applicable to that Warrant.

 

Representation and Agreement:

Notwithstanding anything to the contrary in the Equity Definitions (including,
but not limited to, Section 9.11 thereof), the parties acknowledge that any
Shares delivered to Dealer may be, upon delivery, subject to

4

 

--------------------------------------------------------------------------------

 

 

 

 

restrictions and limitations arising from Company’s status as issuer of the
Shares under applicable securities laws.

3.

Additional Terms applicable to the Transaction.

Adjustments applicable to the Transaction:

 

Method of Adjustment:

Calculation Agent Adjustment.  For the avoidance of doubt, in making any
adjustments under the Equity Definitions, the Calculation Agent may make
adjustments, if any, to any one or more of the Strike Price, the Number of
Warrants, the Daily Number of Warrants and the Warrant Entitlement; provided
that open market Share repurchases at then-prevailing market prices shall not
constitute a Potential Adjustment Event if the aggregate amount purchased during
the term of this Transaction is less than 20% of the Shares outstanding as of
the date hereof.  Notwithstanding the foregoing, any cash dividends or
distributions on the Shares, whether or not extraordinary, shall be governed by
Section ‎9(f) of this Confirmation in lieu of Article 10 or Section 11.2(c) of
the Equity Definitions.

Extraordinary Events applicable to the Transaction:

 

New Shares:

Section 12.1(i) of the Equity Definitions is hereby amended (a) by deleting the
text in clause (i) thereof in its entirety (including the word “and” following
clause (i)) and replacing it with the phrase “publicly quoted, traded or listed
(or whose related depositary receipts are publicly quoted, traded or listed) on
any of the New York Stock Exchange, The Nasdaq Global Select Market or The
Nasdaq Global Market (or their respective successors)” and (b) by inserting
immediately prior to the period the phrase “and (iii) of an entity or person
that is a corporation organized under the laws of the United States, any State
thereof or the District of Columbia that either (x) also becomes Company under
the Transaction immediately following such Merger Event or (y) becomes the
parent of Company, wholly-owns Company and provides a full and unconditional
guarantee of Company’s obligations under the Transaction immediately following
such Merger Event.

Consequence of Merger Events:

 

Merger Event:

Applicable; provided that if an event occurs that constitutes both a Merger
Event under Section 12.1(b) of the Equity Definitions and an Additional
Termination Event under Section ‎9(h)(ii)(B) of this Confirmation, the
provisions of Section ‎9(h)(ii)(B) will apply in lieu of the provisions of
Section 12.2 of the Equity Definitions.

 

Share-for-Share:

Modified Calculation Agent Adjustment

 

Share-for-Other:

Cancellation and Payment (Calculation Agent Determination)

5

 

--------------------------------------------------------------------------------

 

 

 

 

Share-for-Combined:

Cancellation and Payment (Calculation Agent Determination); provided that Dealer
may elect, in its commercially reasonable judgment, Component Adjustment
(Calculation Agent Determination) for all or any portion of the Transaction.

Consequence of Tender Offers:

 

Tender Offer:

Applicable; provided that if an event occurs that constitutes both a Tender
Offer under Section 12.1(d) of the Equity Definitions and Additional Termination
Event under Section 9(h)(ii)(A) of this Confirmation, the provisions of Section
9(h)(ii)(A) will apply in lieu of the provisions of Section 12.3 of the Equity
Definitions; provided further that the definition of “Tender Offer” in
Section 12.1(d) of the Equity Definitions is hereby amended by replacing the
phrase “greater than 10%” with “greater than 15%”.

 

Share-for-Share:

Modified Calculation Agent Adjustment

 

Share-for-Other:

Modified Calculation Agent Adjustment

 

Share-for-Combined:

Modified Calculation Agent Adjustment

 

Consequences of Announcement Events:

If an Announcement Event occurs, then the Calculation Agent shall determine if
the cumulative economic effect of such Announcement Event on the theoretical
value of the Warrants is material on the earliest to occur of (x) a commercially
reasonable period of time following the date on which the transaction described
in such Announcement Event (as may be amended or modified) is consummated or
otherwise results in a Merger Date or a Tender Offer Date, as applicable, (y)
the Expiration Date, any Early Termination Date or any earlier date of
termination or cancellation or (z) a commercially reasonable amount of time
following any other date with respect to which the Announcement Event is
cancelled, withdrawn, discontinued or otherwise terminated, as applicable, and
if so, the Calculation Agent shall make such adjustments to the terms of the
Warrants as the Calculation Agent reasonably determines are appropriate to
account for such cumulative economic effect of such Announcement Event solely to
account for changes in volatility, expected dividends, stock loan rate or
liquidity relevant to the Shares or the Warrants, it being understood that any
adjustment in respect of an Announcement Event shall take into account, and
without duplication of, any other adjustment made pursuant to this “Consequences
of Announcement Events” provision or pursuant to any provisions opposite the
captions “Method of Adjustment”, “Consequences of Merger Events” or “Consequence
of Tender Offers” above in respect of the transaction or intention giving rise
to such Announcement Event and determine the effective date of such adjustment.

6

 

--------------------------------------------------------------------------------

 

 

 

 

Announcement Event:

(i) The public announcement by the Issuer and/or its subsidiaries or any Valid
Third Party of (x) any transaction or event that, if completed, would constitute
a Merger Event or Tender Offer, or (y) any potential acquisition by Issuer
and/or its subsidiaries where the aggregate consideration exceeds 30% of the
market capitalization of Issuer as of the date of such announcement (an
“Acquisition Transaction”), (ii) the public announcement by Issuer of an
intention to solicit or enter into, or to explore strategic alternatives or
other similar undertaking that if consummated, would result in, a Merger Event
or Tender Offer or an Acquisition Transaction or (iii) any subsequent public
announcement by any entity of a change to a transaction or intention that is the
subject of an announcement of the type described in clause (i) or (ii) of this
sentence (including, without limitation, a new announcement, whether or not by
the same party, relating to such a transaction or intention or the announcement
of a withdrawal from, or the abandonment or discontinuation of, such a
transaction or intention), as determined by the Calculation Agent.  For the
avoidance of doubt, the occurrence of an Announcement Event with respect to any
transaction or intention shall not preclude the occurrence of a later
Announcement Event with respect to such transaction or intention. For purposes
of this definition of “Announcement Event,” the remainder of the definition of
“Merger Event” in Section 12.1(b) of the Equity Definitions following the
definition of “Reverse Merger” therein shall be disregarded.

 

Valid Third Party:

In respect of any transaction, any third party that has a bona fide intent to
enter into or consummate such transaction. In determining whether such third
party has such a bona fide intent, the Calculation Agent may take into
consideration the effect of the relevant announcement by such third party on the
Shares and/or options relating to the Shares.

 

Nationalization, Insolvency or Delisting:

Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The Nasdaq Global Select Market or The Nasdaq
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
Nasdaq Global Select Market or The Nasdaq Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.

Additional Disruption Events:

7

 

--------------------------------------------------------------------------------

 

 

 

 

Change in Law:

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) replacing the word “Shares” where it appears in
clause (X) thereof with the words “Hedge Position”, (iii) replacing the
parenthetical beginning after the word “regulation” in the second line thereof
the words “(including, for the avoidance of doubt and without limitation, (x)
any tax law or (y) adoption, effectiveness or promulgation of new regulations
authorized or mandated by existing statute)” and (iv) adding the words “provided
that, in the case of clause (Y) hereof and any law, regulation or
interpretation, the consequence of such law, regulation or interpretation is
applied equally by Dealer to all of its similarly situated counterparties and/or
similar transactions;” after the semicolon in the last line thereof.

 

Failure to Deliver:

Not Applicable

 

Insolvency Filing:

Applicable

 

Hedging Disruption:

Applicable; provided that:

 

(i)

Section 12.9(a)(v) of the Equity Definitions is hereby amended by (a) inserting
the following words at the end of clause (A) thereof:  “in the manner
contemplated by the Hedging Party on the Trade Date” and (b) inserting the
following two phrases at the end of such Section:

 



“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and

 

(ii)

Section 12.9(b)(iii) of the Equity Definitions is hereby amended by inserting in
the third line thereof,  after the words “to terminate the Transaction”, the
words “or, as applicable, the portion of the Transaction affected by such
Hedging Disruption”.

 

Increased Cost of Hedging:

Applicable

 

Loss of Stock Borrow:

Applicable

 

Maximum Stock Loan Rate:

100 basis points

 

Increased Cost of Stock Borrow:

Applicable

 

Initial Stock Loan Rate:

0 basis points until February 15, 2025 and 25 basis points thereafter.

8

 

--------------------------------------------------------------------------------

 

 

 

 

Hedging Party:

For all applicable Additional Disruption Events, Dealer. (subject, for the
avoidance of doubt, to Section 9(z) below). Following any determination by the
Hedging Party hereunder, upon written request by Company, the Hedging Party
shall provide to Company within a commercially reasonable period of time (but in
any event within five Exchange Business Days) by e-mail to the e-mail address
provided by Company a written explanation and report (in a commonly used file
format for the storage and manipulation of financial data) describing in
reasonable detail any determination made by it (including, as applicable, any
quotations, market data, information from internal sources used in making such
determinations, descriptions of the methodology and any assumptions used in. and
basis for, making such determinations), it being understood that the Hedging
Party shall not be obligated to disclose any proprietary or confidential models
or proprietary or confidential information used by it for such determination.

 

Determining Party:

For all applicable Extraordinary Events, Dealer. Following any determination by
the Determining Party hereunder, upon written request by Company, the
Determining Party shall provide to Company within a commercially reasonable
period of time (but in any event within five Exchange Business Days), by e-mail
to the e-mail address provided by Company a written explanation and report (in a
commonly used file format for the storage and manipulation of financial data)
describing in reasonable detail any determination made by it (including, as
applicable, any quotations, market data, information from internal sources used
in making such determinations, descriptions of the methodology and any
assumptions used in, and basis for, making such determinations), it being
understood that the Determining Party shall not be obligated to disclose any
proprietary or confidential models or proprietary or confidential information
used by it for such determination.

 

Non-Reliance:

Applicable

Agreements and Acknowledgments

 

Regarding Hedging Activities:

Applicable

 

Additional Acknowledgments:

Applicable

4.

Calculation Agent. Dealer. All calculations and determinations by the
Calculation Agent shall be made in good faith and in a commercially reasonable
manner. Following any determination or calculation by the Calculation Agent
hereunder, upon written request by Company, the Calculation Agent shall provide
to Company within a commercially reasonable period of time (but in any event
within five Exchange Business Days) by e-mail to the e-mail address provided by
Company a written explanation and report (in a commonly used file format for the
storage and manipulation of financial data) displaying in

9

 

--------------------------------------------------------------------------------

 

 

 

commercially reasonable detail the basis for such determination or calculation
(including any quotations, market data or information from internal or external
sources, and any assumptions, used in making such determination or calculation),
it being understood that the Calculation Agent shall not be obligated to
disclose any proprietary or confidential models or proprietary or confidential
information used by it for such determination or calculation.

5.

Account Details.

 

(a)

Account for payments to Company:

To be provided.

 

Account for delivery of Shares from Company:

To be provided.

 

(b)

Account for payments to Dealer:

To be provided.

 

Account for delivery of Shares to Dealer:

To be provided.

6.

Offices.

 

(a)

The Office of Company for the Transaction is:  Inapplicable, Company is not a
Multibranch Party.

 

(b)

The Office of Dealer for the Transaction is: [_________]

[Dealer’s Office Address]

7.

Notices.  

 

(a)

Address for notices or communications to Company:

Insight Enterprises, Inc.

6820 South Harl Avenue

Tempe, AZ 85283

Attention: Sam Cowley, General Counsel

Email:sam.cowley@insight.com

Telephone No.:480-333-3049

Facsimile No.:480-760-7892

 

 

(b)

Address for notices or communications to Dealer:

[____________]

8.

Representations and Warranties of Company.

Each of the representations and warranties of Company set forth in Section 3 of
the Purchase Agreement (the “Purchase Agreement”), dated as of August 12, 2019,
among Company, J.P. Morgan Securities LLC, BofA Securities, Inc. and Wells Fargo
Securities, LLC, as representatives of the initial purchasers party thereto (the
“Initial Purchasers”), are true and correct and are hereby deemed to be repeated
to Dealer as if

10

 

--------------------------------------------------------------------------------

 

 

 

set forth herein, except to the extent that such representations and warranties,
if not true or correct, would not have a material adverse effect on the power or
ability of Company to execute and deliver this Confirmation or to perform its
obligations hereunder.  Company hereby further represents and warrants to
Dealer, instead of and notwithstanding Company’s representations and warranties
in Section 3(a) (other than Section 3(a)(i)) of the Agreement, on the date
hereof on and as of the Premium Payment Date and, in the case of the
representations in Section 8(d), at all times until termination of the
Transaction, that:

 

(a)

Company has all necessary corporate power and authority to execute, deliver and
perform its obligations in respect of the Transaction; such execution, delivery
and performance have been duly authorized by all necessary corporate action on
Company’s part; and this Confirmation has been duly and validly executed and
delivered by Company and constitutes its valid and binding obligation,
enforceable against Company in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally, and subject, as
to enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity) and except that
rights to indemnification and contribution hereunder may be limited by federal
or state securities laws or public policy relating thereto.

 

(b)

Neither the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Company hereunder will conflict with or result in
a breach of (A) the certificate of incorporation or by‑laws (or any equivalent
documents) of Company, or (B) any applicable law or regulation, or any order,
writ, injunction or decree of any court or governmental authority or agency, or
(C) any agreement or instrument to which Company or any of its subsidiaries is a
party or by which Company or any of its subsidiaries is bound or to which
Company or any of its subsidiaries is subject, or constitute a default under, or
result in the creation of any lien under, any such agreement or instrument,
except for any such conflicts, breaches, defaults or lien creations in the cases
of clause (C) above that would not adversely affect the ability of Company to
fulfill its obligations under this Transaction.

 

(c)

No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Company of this Confirmation, except such
as have been obtained or made and such as may be required under the Securities
Act of 1933, as amended (the “Securities Act”) or state securities laws.

 

(d)

A number of Shares equal to the Maximum Number of Shares (as defined below) (the
“Warrant Shares”) have been reserved for issuance by all required corporate
action of Company.  The Warrant Shares have been duly authorized and, when
delivered against payment therefor (which may include Net Share Settlement in
lieu of cash) and otherwise as contemplated by the terms of the Warrants
following the exercise of the Warrants in accordance with the terms and
conditions of the Warrants, will be validly issued, fully-paid and
non-assessable, and the issuance of the Warrant Shares will not be subject to
any preemptive or similar rights.

 

(e)

Company is not and, after consummation of the transactions contemplated hereby,
will not be required to register as an “investment company” as such term is
defined in the Investment Company Act of 1940, as amended.

 

(f)

Company is an “eligible contract participant” (as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended, other than a person
that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).

 

(g)

Company is not, on the date hereof, aware of any material non-public information
with respect to Company or the Shares.

 

(h)

To the knowledge of Company, no state or local (including any non-U.S.
jurisdiction’s) law, rule, regulation or regulatory order applicable to the
Shares (not including laws, rules, regulations or regulatory orders of any
jurisdiction that are applicable solely as a result of Dealer’s and/or its

11

 

--------------------------------------------------------------------------------

 

 

 

 

affiliates’ activities, assets or businesses, other than Dealer’s activities in
respect of the Transaction) would give rise to any reporting, consent,
registration or other requirement (including without limitation a requirement to
obtain prior approval from any person or entity) as a result of Dealer or its
affiliates owning or holding (however defined) Shares; provided that Company
makes no representation or warranty regarding any such requirement that is
applicable generally to the ownership of equity securities by Dealer or any of
its affiliates solely as a result of it or any of such affiliates being a
financial institution or broker-dealer.

 

(i)

Company (A) is capable of evaluating investment risks independently, both in
general and with regard to all transactions and investment strategies involving
a security or securities; (B) will exercise independent judgment in evaluating
the recommendations of any broker-dealer or its associated persons, unless it
has otherwise notified the broker-dealer in writing; and (C) has total assets of
at least $50 million.

9.

Other Provisions.

 

(a)

Opinions.  Company shall deliver to Dealer an opinion of counsel, dated as of
the Premium Payment Date, with respect to the matters set forth in Sections 8(a)
through (d) of this Confirmation (it being understood that such opinions of
counsel shall be limited to the federal laws of the United States, the laws of
the State of New York and the General Corporate Law of the State of Delaware and
may contain customary assumptions, limitations, exceptions and
qualifications).  Delivery of such opinion to Dealer shall be a condition
precedent for the purpose of Section 2(a)(iii) of the Agreement with respect to
each obligation of Dealer under Section 2(a)(i) of the Agreement.

 

(b)

Repurchase Notices.  Company shall, on any day on which Company effects any
repurchase of Shares, promptly give Dealer a written notice of such repurchase
(a “Repurchase Notice”) on such day if following such repurchase, the number of
outstanding Shares on such day, subject to any adjustments provided herein, is
(i) less than [__]3 million (in the case of the first such notice) or (ii)
thereafter more than [__]4 million less than the number of Shares included in
the immediately preceding Repurchase Notice; provided that the Company may
provide Dealer with advance notice on or prior to any such day to the extent it
reasonably expects that repurchases effected on such day may result in an
obligation to deliver a Repurchase Notice (which advance notice shall be deemed
a Repurchase Notice) if (x) Company remakes in such advance notice the
representation set forth in Section 8(g) as of the date of such advance notice
and (y) Company provides a subsequent notice of the number of Shares actually
repurchased promptly following the completion of such repurchases.  Company
agrees to indemnify and hold harmless Dealer and its affiliates and their
respective officers, directors, employees, affiliates, advisors, agents and
controlling persons (each, an “Indemnified Person”) from and against any and all
losses (including losses relating to Dealer’s commercially reasonable hedging
activities as a consequence of becoming, or of the risk of becoming, a Section
16 “insider”, including without limitation, any forbearance from hedging
activities or cessation of hedging activities and any losses in connection
therewith with respect to the Transaction), claims, damages, judgments,
liabilities and reasonable and documented out-of-pocket expenses (including
reasonable attorney’s fees of one outside counsel in each relevant
jurisdiction), joint or several, which an Indemnified Person incurs, as a result
of Company’s failure to provide Dealer with a Repurchase Notice on the day and
in the manner specified in this paragraph, and to reimburse, within 30 days,
upon written request, each of such Indemnified Persons for any reasonable legal
or other out-of-pocket expenses incurred in connection with investigating,
preparing for, providing testimony or other evidence (and supported by invoices
or other documentation setting forth in reasonable detail such expenses) in
connection

 

3 

Insert the number of Shares outstanding that would cause Dealer’s current
position in the Warrants (including the number of Warrants if the greenshoe is
exercised in full, and any warrants under pre-existing warrant transactions with
Company) to increase by 0.5%. To be based on Dealer with highest applicable
percentage.

4 

Insert the number of Shares that, if repurchased, would cause Dealer’s current
position in the Warrants (including the number of Warrants if the greenshoe is
exercised in full, and any warrants under pre-existing warrant transactions with
Company) to increase by a further 0.5% from the threshold for the first
Repurchase Notice. To be based on Dealer with highest applicable percentage.

12

 

--------------------------------------------------------------------------------

 

 

 

 

with or defending any of the foregoing.  If any suit, action, proceeding
(including any governmental or regulatory investigation), claim or demand shall
be brought or asserted against the Indemnified Person, such Indemnified Person
shall promptly notify Company in writing, and Company, upon request of the
Indemnified Person, shall retain counsel reasonably satisfactory to the
Indemnified Person to represent the Indemnified Person and any others Company
may designate in such proceeding and shall pay the reasonable and documented
fees and expenses of such counsel related to such proceeding.  Company shall be
relieved from liability to the extent that any Indemnified Party fails to notify
Company in a reasonably prompt manner of any action commenced against it in
respect of which indemnity may be sought hereunder to the extent Company is
materially prejudiced as a result thereof. Company shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff,
Company agrees to indemnify any Indemnified Person from and against any loss or
liability by reason of such settlement or judgment.  Company shall not, without
the prior written consent of the Indemnified Person, effect any settlement of
any pending or threatened proceeding in respect of which any Indemnified Person
is or could have been a party and indemnity could have been sought hereunder by
such Indemnified Person, unless such settlement includes an unconditional
release of such Indemnified Person from all liability on claims that are the
subject matter of such proceeding on terms reasonably satisfactory to such
Indemnified Person.  Company shall not be liable for any loses, claims, damages
or liabilities (or expenses relating thereto) of any Indemnified Person that
result from the bad faith, gross negligence, willful misconduct or fraud of such
Indemnified Person. If the indemnification provided for in this paragraph is
unavailable to an Indemnified Person or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then Company under such
paragraph, in lieu of indemnifying such Indemnified Person thereunder, shall
contribute to the amount paid or payable by such Indemnified Person as a result
of such losses, claims, damages or liabilities.  The remedies provided for in
this paragraph are not exclusive and shall not limit any rights or remedies
which may otherwise be available to any Indemnified Person at law or in
equity.  The indemnity and contribution agreements contained in this paragraph
shall remain operative and in full force and effect regardless of the
termination of the Transaction.

 

(c)

Regulation M.  Company is not on the Trade Date engaged in a distribution, as
such term is used in Regulation M under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), of any securities of Company, other than (i) a
distribution meeting the requirements of the exception set forth in Rules
101(b)(10) and 102(b)(7) of Regulation M and (ii) the distribution of the
Convertible Notes.  Company shall not, until the second Scheduled Trading Day
immediately following the Effective Date, engage in any such distribution.

 

(d)

No Manipulation.  Company is not entering into the Transaction to create actual
or apparent trading activity in the Shares (or any security convertible into or
exchangeable for the Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for the
Shares) or otherwise in violation of the Exchange Act.

 

(e)

Transfer or Assignment.  Company may not transfer any of its rights or
obligations under the Transaction without the prior written consent of
Dealer.  Dealer may, without Company’s consent, transfer or assign all or any
part of its rights or obligations under the Transaction to any recognized dealer
in transactions of the same type as the Transaction provided that, after such
transfer and/or assignment, Company shall not be required to pay the transferee
or assignee of such rights or obligations on any payment date an amount under
Section 2(d)(i)(4) of the Agreement greater than the amount, if any, that
Company would have been required to pay Dealer in the absence of such transfer
and/or assignment, except to the extent such greater amount results from a
Change in Tax Law occurring after the date of such transfer and/or assignment.
Dealer shall promptly notify Company of any transfer or assignment made
hereunder. If at any time at which (A) the Section 16 Percentage exceeds 8.5%,
(B) the Warrant Equity Percentage exceeds 14.5%, or (C) the Share Amount exceeds
the Applicable Share Limit (if any applies) (any such condition described in
clauses (A), (B) or (C), an “Excess Ownership Position”), Dealer is unable after
using its commercially reasonable efforts to effect a transfer or assignment of
Warrants to a third party on pricing terms reasonably acceptable to Dealer and
within a time period reasonably

13

 

--------------------------------------------------------------------------------

 

 

 

 

acceptable to Dealer such that no Excess Ownership Position exists, then Dealer
may designate any Exchange Business Day as an Early Termination Date with
respect to a portion of the Transaction (the “Terminated Portion”), such that
following such partial termination no Excess Ownership Position exists.  In the
event that Dealer so designates an Early Termination Date with respect to a
Terminated Portion, a payment shall be made pursuant to Section 6 of the
Agreement as if (1) an Early Termination Date had been designated in respect of
a Transaction having terms identical to the Transaction and a Number of Warrants
equal to the number of Warrants underlying the Terminated Portion, (2) Company
were the sole Affected Party with respect to such partial termination and (3)
the Terminated Portion were the sole Affected Transaction (and, for the
avoidance of doubt, the provisions of Section ‎9(j) shall apply to any amount
that is payable by Company to Dealer pursuant to this sentence as if Company was
not the Affected Party).  The “Section 16 Percentage” as of any day is the
fraction, expressed as a percentage, (A) the numerator of which is the number of
Shares that Dealer and any of its affiliates or any other person subject to
aggregation with Dealer for purposes of the “beneficial ownership” test under
Section 13 of the Exchange Act, or any “group” (within the meaning of Section 13
of the Exchange Act) of which Dealer is or may be deemed to be a part
beneficially owns (within the meaning of Section 13 of the Exchange Act),
without duplication, on such day (or, to the extent that for any reason the
equivalent calculation under Section 16 of the Exchange Act and the rules and
regulations thereunder results in a higher number, such higher number) and (B)
the denominator of which is the number of Shares outstanding on such day.  The
“Warrant Equity Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the sum of (1) the product of the
Number of Warrants and the Warrant Entitlement and (2) the aggregate number of
Shares underlying any other warrants purchased by Dealer from Company, and (B)
the denominator of which is the number of Shares outstanding.  The “Share
Amount” as of any day is the number of Shares that Dealer and any person whose
ownership position would be aggregated with that of Dealer (Dealer or any such
person, a “Dealer Person”) under any law, rule, regulation, regulatory order or
organizational documents or contracts of Company that are, in each case,
applicable to ownership of Shares (“Applicable Restrictions”), owns,
beneficially owns, constructively owns, controls, holds the power to vote or
otherwise meets a relevant definition of ownership under any Applicable
Restriction, as determined by Dealer in its reasonable discretion based on
advice of counsel.  The “Applicable Share Limit” means a number of Shares equal
to (A) the minimum number of Shares that, in Dealer’s reasonable discretion
based on advice of counsel, could give rise to reporting or registration
obligations (except for filings on Form 13F, Schedule 13D or Schedule 13G under
the Exchange Act, in each case, as in effect on the Trade Date) or other
requirements (including obtaining prior approval from any person or entity, but
excluding any such requirements that can be satisfied without administrative or
operational burden or cost to Dealer) of a Dealer Person, or could result in an
adverse effect on a Dealer Person, under any Applicable Restriction, as
determined by Dealer in its reasonable discretion based on advice of counsel,
minus (B) 1% of the number of Shares outstanding. Dealer shall provide Company
with written notice of any transfer or assignment on the date of or as promptly
as practicable after the date of such transfer or assignment. Notwithstanding
any other provision in this Confirmation to the contrary requiring or allowing
Dealer to purchase, sell, receive or deliver any Shares or other securities, or
make or receive any payment in cash, to or from Company, Dealer may designate
any of its affiliates to purchase, sell, receive or deliver such Shares or other
securities, or make or receive such payment in cash, and otherwise to perform
Dealer’s obligations in respect of the Transaction and any such designee may
assume such obligations.  Dealer shall be discharged of its obligations to
Company to the extent of any such performance.

 

(f)

Dividends.  If at any time during the period from and including the Effective
Date, to and including the last Expiration Date, an ex-dividend date for a cash
dividend occurs with respect to the Shares, then the Calculation Agent will
adjust any of the Strike Price, Number of Warrants, Daily Number of Warrants
and/or any other variable relevant to the exercise, settlement or payment of the
Transaction to preserve the fair value of the Warrants to Dealer after taking
into account such dividend.

 

(g)

[Insert relevant Dealer agency language, if any.]

14

 

--------------------------------------------------------------------------------

 

 

 

 

(h)

Additional Provisions.

 

(i)

Amendments to the Equity Definitions:

 

(A)

Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the words “a
material”; and adding the phrase “or Warrants” at the end of the sentence.

 

(B)

Section 11.2(c) of the Equity Definitions is hereby amended by (w) replacing the
words “a diluting or concentrative” with “a material” in the fifth line thereof,
(x) adding the phrase “or Warrants” after the words “the relevant Shares” in the
same sentence, (y) deleting the words “diluting or concentrative” in the sixth
to last line thereof and (z) deleting the phrase “(provided that no adjustments
will be made to account solely for changes in volatility, expected dividends,
stock loan rate or liquidity relative to the relevant Shares)” and replacing it
with the phrase “(provided that, solely in the case of Sections 11.2(e)(i),
(ii)(A) and (iv), no adjustments will be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares and, for the avoidance of doubt, solely in the case of Sections
11.2(e)(ii)(B) through (D), (iii), (v), (vi) and (vii) adjustments may be made
to account solely for changes in volatility, expected dividends, stock loan rate
or liquidity relative to the relevant Shares).”

 

(C)

Section 11.2(e)(vii) of the Equity Definitions is hereby amended by deleting the
words “any other event that may have a diluting or concentrative” and replacing
them with the word “any other corporate event of the Issuer that may have a
material”; and adding the phrase “or Warrants” at the end of the sentence.

 

(D)

Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1) inserting
“(1)” immediately following the word “means” in the first line thereof and (2)
inserting immediately prior to the semi-colon at the end of subsection (B)
thereof the following words: “or (2) the occurrence of any of the events
specified in Section 5(a)(vii)(1) through (9) of the ISDA Master Agreement with
respect to that Issuer”; provided that the period for dismissal, discharge, stay
or restraint therein shall be increased from within 15 days to within 60 days.

 

(E)

Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:

 

(x)

deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)” following
subsection (A) and (3) the phrase “in each case” in subsection (B); and

 

(y)

replacing the phrase “neither the Non-Hedging Party nor the Lending Party lends
Shares” with the phrase “such Lending Party does not lend Shares” in the
penultimate sentence.

 

(F)

Section 12.9(b)(v) of the Equity Definitions is hereby amended by:

 

(x)

adding the word “or” immediately before subsection “(B)” and deleting the comma
at the end of subsection (A); and

 

(y)

(1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C), (3) deleting the penultimate sentence in
its entirety and replacing it with the sentence “The Hedging Party will
determine the Cancellation Amount payable by one party to the other.” and
(4) deleting clause (X) in the final sentence.

 

(G)

Section 12.9(b)(vi) of the Equity Definitions is hereby amended by:

15

 

--------------------------------------------------------------------------------

 

 

 

 

(x)

adding the word “or” immediately before subsection “(B)” and deleting the comma
at the end of subsection (A); and

 

(y)

(1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C) and (3) deleting the final sentence in its
entirety and replacing it with the sentence “The Hedging Party will determine
the Cancellation Amount payable by one party to the other.”

 

(ii)

Notwithstanding anything to the contrary in this Confirmation, upon the
occurrence of one of the following events, with respect to the Transaction, (1)
Dealer shall have the right to designate such event an Additional Termination
Event and designate an Early Termination Date pursuant to Section 6(b) of the
Agreement, (2) Company shall be deemed the sole Affected Party with respect to
such Additional Termination Event and (3) the Transaction, or, at the election
of Dealer in its sole discretion, any portion of the Transaction, shall be
deemed the sole Affected Transaction; provided that if Dealer so designates an
Early Termination Date with respect to a portion of the Transaction, (a) a
payment shall be made pursuant to Section 6 of the Agreement as if an Early
Termination Date had been designated in respect of a Transaction having terms
identical to the Transaction and a Number of Warrants equal to the number of
Warrants included in the terminated portion of the Transaction, and (b) for the
avoidance of doubt, the Transaction shall remain in full force and effect except
that the Number of Warrants shall be reduced by the number of Warrants included
in such terminated portion:

 

(A)

A “person” or “group” within the meaning of Section 13(d) of the Exchange Act,
other than Company, its wholly owned subsidiaries and its and their employee
benefit plans, files a Schedule TO or any schedule, form or report under the
Exchange Act disclosing that such person or group has become the direct or
indirect “beneficial owner,” as defined in Rule 13d-3 under the Exchange Act, of
the Shares representing more than 50% of the voting power of the Shares.

 

(B)

Consummation of (I) any recapitalization, reclassification or change of the
Shares (other than changes resulting from a subdivision or combination) as a
result of which the Shares would be converted into, or exchanged for, stock,
other securities, other property or assets, (II) any share exchange,
consolidation or merger of Company pursuant to which the Shares will be
converted into cash, securities or other property or assets or (III) any sale,
lease or other transfer in one transaction or a series of transactions of all or
substantially all of the consolidated assets of Company and its subsidiaries,
taken as a whole, to any person other than one of Company’s wholly owned
subsidiaries.  Notwithstanding the foregoing, any transaction or transactions
set forth in clause (A) above or this clause (B) shall not constitute an
Additional Termination Event if (x) at least 90% of the consideration received
or to be received by holders of the Shares, excluding cash payments for
fractional Shares and cash payments made in respect of dissenters’ statutory
appraisal rights, in connection with such transaction or transactions consists
of shares of common stock that are listed or quoted on any of The New York Stock
Exchange, The Nasdaq Global Select Market or The Nasdaq Global Market (or any of
their respective successors) or will be so listed or quoted when issued or
exchanged in connection with such transaction or transactions, and (y) as a
result of such transaction or transactions, the Shares will consist of such
consideration, excluding cash payments for fractional Shares and cash payments
made in respect of dissenters’ statutory appraisal rights.

 

(C)

Default by Company or any of its Significant Subsidiaries (as defined in Article
1, Rule 1-02 of Regulation S-X) with respect to any mortgage, agreement or

16

 

--------------------------------------------------------------------------------

 

 

 

 

other instrument under which there may be outstanding, or by which there may be
secured or evidenced, any indebtedness for money borrowed in excess of $25.0
million (or its foreign currency equivalent) in the aggregate of Company and/or
any such subsidiary, whether such indebtedness now exists or shall hereafter be
created (i) resulting in such indebtedness becoming or being declared due and
payable prior to its stated maturity or (ii) constituting a failure to pay the
principal or interest of any such indebtedness when due and payable (after the
expiration of all applicable grace periods) at its stated maturity, upon
required repurchase, upon declaration of acceleration or otherwise, and in each
case, such indebtedness is not discharged, or such acceleration is not otherwise
cured or rescinded, within 30 days.

 

(D)

A final judgment or judgments for the payment of $25.0 million (or its foreign
currency equivalent) or more (excluding any amounts covered by insurance) in the
aggregate rendered against Company or any of its Significant Subsidiaries (as
defined in Article 1, Rule 1-02 of Regulation S-X), which judgment is not
discharged, bonded, paid, waived or stayed within 60 days after (I) the date on
which the right to appeal thereof has expired if no such appeal has commenced,
or (II) the date on which all rights to appeal have been extinguished.

 

(E)

Dealer, despite using commercially reasonable efforts, is unable or reasonably
determines, based on advice of counsel, that it is impractical or illegal, to
hedge its exposure with respect to the Transaction or any portion thereof (the
“Affected Portion”) in the public market without registration under the
Securities Act or as a result of any legal, regulatory or self-regulatory
requirements or related policies and procedures (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by Dealer); provided that, notwithstanding the foregoing provisions of
this clause (E), Dealer shall treat only the Affected Portion of the Transaction
as the Affected Transaction (it being understood that the Affected Portion may
be 100%).

 

(i)

No Collateral or Setoff.  Notwithstanding any provision of the Agreement or any
other agreement between the parties to the contrary, the obligations of Company
hereunder are not secured by any collateral.  Obligations under the Transaction
shall not be set off by Company against any other obligations of the parties,
whether arising under the Agreement, this Confirmation, under any other
agreement between the parties hereto, by operation of law or otherwise.  Any
provision in the Agreement with respect to the satisfaction of Company’s payment
obligations to the extent of Dealer’s payment obligations to Company in the same
currency and in the same Transaction (including, without limitation Section 2(c)
thereof) shall not apply to Company and, for the avoidance of doubt, Company
shall fully satisfy such payment obligations notwithstanding any payment
obligation to Company by Dealer in the same currency and in the same
Transaction. In calculating any amounts under Section 6(e) of the Agreement,
notwithstanding anything to the contrary in the Agreement, (1) separate amounts
shall be calculated as set forth in such Section 6(e) with respect to (a) the
Transaction and (b) all other Transactions, and (2) such separate amounts shall
be payable pursuant to Section 6(d)(ii) of the Agreement.  For the avoidance of
doubt and notwithstanding anything to the contrary provided in this Section
‎9(i), in the event of bankruptcy or liquidation of either Company or Dealer,
neither party shall have the right to set off any obligation that it may have to
the other party under the Transaction against any obligation such other party
may have to it, whether arising under the Agreement, this Confirmation or any
other agreement between the parties hereto, by operation of law or otherwise.

 

(j)

Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events.   If (a) an Early Termination Date (whether as a result of
an Event of Default or a Termination Event) occurs or is designated with respect
to the Transaction or (b) the Transaction is cancelled or terminated upon the
occurrence of an Extraordinary Event (except as a result of (i) a
Nationalization, Insolvency or Merger Event in which the consideration to be
paid to holders of

17

 

--------------------------------------------------------------------------------

 

 

 

 

Shares consists solely of cash, (ii) a Merger Event or Tender Offer that is
within Company’s control, or (iii) an Event of Default in which Company is the
Defaulting Party or a Termination Event in which Company is the Affected Party
other than an Event of Default of the type described in Section 5(a)(iii), (v),
(vi), (vii) or (viii) of the Agreement or a Termination Event of the type
described in Section 5(b) of the Agreement, in each case that resulted from an
event or events outside Company’s control), and if Company would owe any amount
to Dealer pursuant to Section 6(d)(ii) of the Agreement or any Cancellation
Amount pursuant to Article 12 of the Equity Definitions (any such amount, a
“Payment Obligation”), then Company shall satisfy the Payment Obligation by the
Share Termination Alternative (as defined below), unless (a) Company gives
irrevocable telephonic notice to Dealer, confirmed in writing within one
Scheduled Trading Day, no later than 12:00 p.m. (New York City time) on the
Merger Date, Tender Offer Date, Announcement Date (in the case of a
Nationalization, Insolvency or Delisting), Early Termination Date or date of
cancellation, as applicable, of its election that the Share Termination
Alternative shall not apply, (b) Company remakes the representation set forth in
Section 8(g) as of the date of such election and (c) Dealer agrees, in its
commercially reasonable discretion, to such election, in which case the
provisions of Section 12.7 or Section 12.9 of the Equity Definitions, or the
provisions of Section 6(d)(ii) and Section 6(e) of the Agreement, as the case
may be, shall apply.  

 

Share Termination Alternative:

If applicable, Company shall deliver to Dealer the Share Termination Delivery
Property on the date (the “Share Termination Payment Date”) on which the Payment
Obligation would otherwise be due pursuant to Section 12.7 or Section 12.9 of
the Equity Definitions or Section 6(d)(ii) of the Agreement, as applicable,
subject to Section 9(k)(i) below, in satisfaction, subject to Section 9(k)(ii)
below, of the relevant Payment Obligation, in the manner reasonably requested by
Dealer free of payment.

Share Termination Delivery

 

Property:

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the relevant Payment Obligation divided by the Share Termination
Unit Price.  The Calculation Agent shall adjust the amount of Share Termination
Delivery Property by replacing any fractional portion of a security therein with
an amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price (without giving effect
to any discount pursuant to Section ‎9(k)(i)).

 

Share Termination Unit Price:

The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means.  In the case of a Private Placement
of Share Termination Delivery Units that are Restricted Shares (as defined
below), as set forth in Section 9(k)(i) below, the Share Termination Unit Price
shall be determined by the discounted price applicable to such Share Termination
Delivery Units determined in a commercially reasonable manner taking into
consideration the liquidity of such Share Termination Delivery Units.  In the
case of a Registration

18

 

--------------------------------------------------------------------------------

 

 

 

 

Settlement of Share Termination Delivery Units that are Restricted Shares (as
defined below) as set forth in Section 9(k)(ii) below, notwithstanding the
foregoing, the Share Termination Unit Price shall be the Settlement Price on the
Merger Date, Tender Offer Date, Announcement Date (in the case of a
Nationalization, Insolvency or Delisting), Early Termination Date or date of
cancellation, as applicable.  The Calculation Agent shall notify Company of the
Share Termination Unit Price at the time of notification of such Payment
Obligation to Company or, if applicable, at the time the discounted price
applicable to the relevant Share Termination Units is determined pursuant to
Section 9(k)(i).  

 

Share Termination Delivery Unit:

One Share or, if the Shares have changed into cash or any other property or the
right to receive cash or any other property as the result of a Nationalization,
Insolvency or Merger Event (any such cash or other property, the “Exchange
Property”), a unit consisting of the type and amount of Exchange Property
received by a holder of one Share (without consideration of any requirement to
pay cash or other consideration in lieu of fractional amounts of any securities)
in such Nationalization, Insolvency or Merger Event.  If such Nationalization,
Insolvency or Merger Event involves a choice of Exchange Property to be received
by holders, such holder shall be deemed to have elected to receive the maximum
possible amount of cash.

 

Failure to Deliver:

Inapplicable

 

Other applicable provisions:

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.11 and 9.12 (as modified above) of the Equity Definitions will be
applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”.  “Share Termination Settled” in relation to the Transaction
means that the Share Termination Alternative is applicable to the Transaction.

 

(k)

Registration/Private Placement Procedures.  If, in the reasonable opinion of
Dealer, based on the advice of counsel, following any delivery of Shares or
Share Termination Delivery Property to Dealer hereunder, such Shares or Share
Termination Delivery Property would be in the hands of Dealer subject to any
applicable restrictions with respect to any registration or qualification
requirement or prospectus delivery requirement for such Shares or Share
Termination Delivery Property pursuant to any applicable federal or state
securities law (including, without limitation, any such requirement arising
under Section 5 of the Securities Act as a result of such Shares or Share
Termination Delivery Property being “restricted securities”, as such term is
defined in Rule 144 under the Securities Act, or as a result of the sale of such
Shares or Share Termination Delivery Property being subject to paragraph (c) of
Rule 145 under the Securities Act) (such Shares or Share Termination Delivery
Property, “Restricted Shares”), then delivery of such Restricted Shares shall be
effected pursuant to either clause (i) or (ii) below at the election of

19

 

--------------------------------------------------------------------------------

 

 

 

 

Company, unless Dealer waives the need for registration/private placement
procedures set forth in (i) and (ii) below.  Notwithstanding the foregoing,
solely in respect of any Daily Number of Warrants exercised or deemed exercised
on any Expiration Date, if Dealer notifies Company of the need for registration
or private placement procedures set forth in this Section 9(k), then Company
shall elect, prior to the first Settlement Date for the first applicable
Expiration Date, a Private Placement Settlement or Registration Settlement for
all deliveries of Restricted Shares for all such Expiration Dates which election
shall be applicable to all remaining Settlement Dates for such Warrants and the
procedures in clause (i) or clause (ii) below shall apply for all such delivered
Restricted Shares on an aggregate basis commencing after the final Settlement
Date for such Warrants.  The Calculation Agent shall make reasonable adjustments
to settlement terms and provisions under this Confirmation to reflect a single
Private Placement or Registration Settlement for such aggregate Restricted
Shares delivered hereunder. For the avoidance of doubt, these adjustments will
only be commercially reasonable in nature (such as to consider, by way of
illustration only and not in any way limitation, changes in volatility, expected
dividends, stock loan rate or liquidity relevant to the Shares and the ability
to maintain a commercially reasonable hedge position in the Shares) and will not
impact Company’s unilateral right to settle in Shares.

 

(i)

If Company elects to settle the Transaction pursuant to this clause (i) (a
“Private Placement Settlement”), then delivery of Restricted Shares by Company
shall be effected in customary private placement procedures with respect to such
Restricted Shares reasonably acceptable to Dealer; provided that Company may not
elect a Private Placement Settlement if, on the date of its election, it has
taken, or caused to be taken, any action that would make unavailable either the
exemption pursuant to Section 4(a)(2) of the Securities Act for the sale by
Company to Dealer (or any affiliate designated by Dealer) of the Restricted
Shares or the exemption pursuant to Section 4(a)(1) or Section 4(a)(3) of the
Securities Act for resales of the Restricted Shares by Dealer (or any such
affiliate of Dealer).  The Private Placement Settlement of such Restricted
Shares shall include customary representations, covenants, blue sky and other
governmental filings and/or registrations, indemnities to Dealer, due diligence
rights (for Dealer or any designated buyer of the Restricted Shares by Dealer,
in each case, that agrees to enter into a confidentiality agreement with Company
in customary form for due diligence investigations similar in scope), opinions
and certificates, and such other documentation as is customary for private
placement agreements of equity securities of comparable size of companies of
comparable size, maturity and line of business, all reasonably acceptable to
Dealer.  In the case of a Private Placement Settlement, Dealer shall reasonably
determine a commercially reasonable discount to the Share Termination Unit Price
(in the case of settlement of Share Termination Delivery Units pursuant to
Section 9(j) above) or a commercially reasonable premium to any Settlement Price
(in the case of settlement of Shares pursuant to Section 2 above) applicable to
such Restricted Shares in a commercially reasonable manner and appropriately
adjust the number of such Restricted Shares to be delivered to Dealer hereunder,
which discount or premium, as the case may be, shall only take into account the
illiquidity resulting from the fact that the Restricted Shares will not be
registered for resale and any commercially reasonable fees and expenses of
Dealer (and any affiliate thereof) in connection with such resale, subject to
Section ‎9(p).  Notwithstanding anything to the contrary in the Agreement or
this Confirmation, the date of delivery of such Restricted Shares shall be the
Exchange Business Day following notice by Dealer to Company of such applicable
discount or premium, as the case may be, and the number of Restricted Shares to
be delivered pursuant to this clause (i).  For the avoidance of doubt, delivery
of Restricted Shares shall be due as set forth in the previous sentence and not
be due on the Share Termination Payment Date (in the case of settlement of Share
Termination Delivery Units pursuant to Section 9(j) above) or on the Settlement
Date for such Restricted Shares (in the case of settlement in Shares pursuant to
Section 2 above).

 

(ii)

If Company elects to settle the Transaction pursuant to this clause (ii) (a
“Registration Settlement”), then Company shall promptly (but in any event no
later than the beginning of the Resale Period) file and use its reasonable best
efforts to make effective under the

20

 

--------------------------------------------------------------------------------

 

 

 

 

Securities Act a registration statement or supplement or amend an outstanding
registration statement in form and substance reasonably satisfactory to Dealer,
to cover the resale of such Restricted Shares in accordance with customary
resale registration procedures, including covenants, conditions,
representations, commercially reasonable underwriting discounts (if applicable),
commercially reasonable commissions (if applicable), indemnities due diligence
rights, opinions and certificates, and such other documentation as is customary
for equity resale underwriting agreements for registered secondary offerings of
equity securities of comparable size of companies of similar size, maturity and
line of business, all reasonably acceptable to Dealer.  If Dealer, in its sole
reasonable discretion, is not satisfied with such procedures and documentation
Private Placement Settlement shall apply.  If Dealer is satisfied with such
procedures and documentation, it shall sell the Restricted Shares pursuant to
such registration statement during a period (the “Resale Period”) commencing on
the Exchange Business Day following delivery of such Restricted Shares (which,
for the avoidance of doubt, shall be (x) the Share Termination Payment Date in
case of settlement in Share Termination Delivery Units pursuant to Section 9(j)
above or (y) the Settlement Date in respect of the final Expiration Date for all
Daily Number of Warrants) and ending on the earliest of (i) the Exchange
Business Day on which Dealer completes the sale of all Restricted Shares in a
commercially reasonable manner over a commercially reasonable period of time to
sell such Restricted Shares or, in the case of settlement of Share Termination
Delivery Units, a sufficient number of Restricted Shares so that the realized
net proceeds of such sales equals or exceeds the Payment Obligation (as defined
above), (ii) the date upon which all Restricted Shares required to be delivered
hereunder have been sold or transferred pursuant to Rule 144 (or similar
provision then in force) or Rule 145(d)(2) (or any similar provision then in
force) under the Securities Act, and (iii) the date upon which all Restricted
Shares may be sold or transferred by a non-affiliate pursuant to Rule 144 (or
similar provision then in force) or Rule 145(d)(2) (or any similar provision
then in force) under the Securities Act, in each case, without regard to any
public information, volume, manner of sale or filing of notice of sale
requirement.  If the Payment Obligation exceeds the realized net proceeds from
such resale, Company shall transfer to Dealer by the open of the regular trading
session on the Exchange on the Exchange Business Day immediately following such
resale the amount of such excess (the “Additional Amount”) in cash or in a
number of Shares (“Make-whole Shares”) in an amount that, based on the
Settlement Price on such day (as if such day was the “Valuation Date” for
purposes of computing such Settlement Price), has a dollar value equal to the
Additional Amount.  The Resale Period shall continue to enable the sale of the
Make-whole Shares.  If Company elects to pay the Additional Amount in Shares,
the requirements and provisions for Registration Settlement shall apply.  This
provision shall be applied successively until the Additional Amount is equal to
zero.  In no event shall Company deliver a number of Restricted Shares greater
than the Maximum Number of Shares.

 

(iii)

Without limiting the generality of the foregoing, Company agrees that (A) any
Restricted Shares delivered to Dealer may be transferred by and among Dealer and
its affiliates and Company shall effect such transfer upon request of Dealer
without any further action by Dealer and (B) after the period of 6 months from
the Trade Date (or 1 year from the Trade Date if, at such time, informational
requirements of Rule 144(c) under the Securities Act are not satisfied with
respect to Company) has elapsed in respect of any Restricted Shares delivered to
Dealer, unless Dealer is an affiliate of Company at such time, or has been an
affiliate of Company in the immediately preceding 90 days, Company shall upon
request of Dealer remove, or cause the transfer agent for such Restricted Shares
to remove, any legends referring to any such restrictions or requirements from
such Restricted Shares upon request by Dealer (or such affiliate of Dealer) to
Company or such transfer agent, without any requirement for the delivery of any
certificate, consent, agreement, opinion of counsel, notice or any other
document, any transfer tax stamps or payment of any other amount or any other
action by Dealer (or such affiliate of Dealer). Notwithstanding anything to the
contrary herein, to the extent the provisions of Rule 144 of the Securities

21

 

--------------------------------------------------------------------------------

 

 

 

 

Act or any successor rule are amended, or the applicable interpretation thereof
by the Securities and Exchange Commission or any court change after the Trade
Date, the agreements of Company herein shall be deemed modified to the extent
necessary, in the opinion of outside counsel of Company, to comply with Rule 144
of the Securities Act, as in effect at the time of delivery of the relevant
Shares or Share Termination Delivery Property.

 

(iv)

If the Private Placement Settlement or the Registration Settlement shall not be
effected as set forth in clauses (i) or (ii), as applicable, then failure to
effect such Private Placement Settlement or such Registration Settlement shall
constitute an Event of Default with respect to which Company shall be the
Defaulting Party.

 

(l)

Limit on Beneficial Ownership.  Notwithstanding any other provisions hereof,
Dealer may not exercise any Warrant hereunder or be entitled to take delivery of
any Shares deliverable hereunder, and Automatic Exercise shall not apply with
respect to any Warrant hereunder, to the extent (but only to the extent) that,
after such receipt of any Shares upon the exercise of such Warrant or otherwise
hereunder [and after taking into account any Shares deliverable to Dealer under
the letter agreement dated August 12, 2019 between Dealer and Company regarding
Base Warrants (the “Base Warrant Confirmation”)]5, (i) the Section 16 Percentage
would exceed 9.0%, or (ii) the Share Amount would exceed the Applicable Share
Limit.  Any purported delivery hereunder shall be void and have no effect to the
extent (but only to the extent) that, after such delivery [and after taking into
account any Shares deliverable to Dealer under the Base Warrant Confirmation]6,
(i) the Section 16 Percentage would exceed 9.0%, or (ii) the Share Amount would
exceed the Applicable Share Limit. If any delivery owed to Dealer hereunder is
not made, in whole or in part, as a result of this provision, Company’s
obligation to make such delivery shall not be extinguished and Company shall
make such delivery as promptly as practicable after, but in no event later than
one Business Day after, Dealer gives notice to Company that, after such
delivery, (i) the Section 16 Percentage would not exceed 9.0%, and (ii) the
Share Amount would not exceed the Applicable Share Limit.

 

(m)

Share Deliveries. Notwithstanding anything to the contrary herein, Company
agrees that any delivery of Shares or Share Termination Delivery Property shall
be effected by book-entry transfer through the facilities of DTC, or any
successor depositary, if at the time of delivery, such class of Shares or class
of Share Termination Delivery Property is in book-entry form at DTC or such
successor depositary.  

 

(n)

Waiver of Jury Trial.   Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction.  Each party (i) certifies that
no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and (ii)
acknowledges that it and the other party have been induced to enter into the
Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.

 

(o)

Tax Disclosure.  Effective from the date of commencement of discussions
concerning the Transaction, Company and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Company relating to such tax treatment and tax structure.

 

(p)

Maximum Share Delivery.  

 

(i)

Notwithstanding any other provision of this Confirmation, the Agreement or the
Equity Definitions, in no event will Company at any time be required to deliver
a number of Shares greater than [Insert Number Equal to Two times the Number of
Shares on the

 

5 

Include in Additional Warrant Confirmation.

6 

Include in Additional Warrant Confirmation.

22

 

--------------------------------------------------------------------------------

 

 

 

 

Trade Date] (the “Maximum Number of Shares”) to Dealer in connection with the
Transaction.

 

(ii)

In the event Company shall not have delivered to Dealer the full number of
Shares or Restricted Shares otherwise deliverable by Company to Dealer pursuant
to the terms of the Transaction because Company has insufficient authorized but
unissued Shares that are not reserved for other transactions (such deficit, the
“Deficit Shares”), Company shall be continually obligated to deliver, from time
to time, Shares or Restricted Shares, as the case may be, to Dealer until the
full number of Deficit Shares have been delivered pursuant to this Section
9(p)(ii), when, and to the extent that, (A) Shares are repurchased, acquired or
otherwise received by Company or any of its subsidiaries after the Trade Date
(whether or not in exchange for cash, fair value or any other consideration),
(B) authorized and unissued Shares previously reserved for issuance in respect
of other transactions become no longer so reserved or (C) Company additionally
authorizes any unissued Shares that are not reserved for other transactions;
provided that in no event shall Company deliver any Shares or Restricted Shares
to Dealer pursuant to this Section 9(p)(ii) to the extent that such delivery
would cause the aggregate number of Shares and Restricted Shares delivered to
Dealer on any day to exceed the Maximum Number of Shares for such day.  Company
shall immediately notify Dealer of the occurrence of any of the foregoing events
(including the number of Shares subject to clause (A), (B) or (C) and the
corresponding number of Shares or Restricted Shares, as the case may be, to be
delivered) and promptly deliver such Shares or Restricted Shares, as the case
may be, thereafter.

 

(iii)

Notwithstanding anything to the contrary in the Agreement, this Confirmation or
the Equity Definitions, the Maximum Number of Shares shall not be adjusted on
account of any event that (x) constitutes a Potential Adjustment Event solely on
account of Section 11.2(e)(vii) of the Equity Definitions and (y) is not an
event within Company’s control.

 

(q)

[Reserved.]

 

(r)

Right to Extend.  Dealer may postpone or add, in a commercially reasonable
manner, in whole or in part, any Expiration Date or any other date of valuation
or delivery with respect to some or all of the relevant Warrants (in which event
the Calculation Agent shall make appropriate adjustments to the Daily Number of
Warrants with respect to one or more Expiration Dates) to the extent Dealer
reasonably determines, in the case of clause (i), in its commercially reasonable
judgment or, in the case of clause (ii), based on the advice of counsel, that
such extension is reasonably necessary or appropriate to (i) preserve Dealer’s
commercially reasonable hedging or hedge unwind activity hereunder in light of
existing liquidity conditions (but only in the case of a material decrease in
liquidity relative to Dealer’s expectations as of the Trade Date) or (ii) to
enable Dealer to effect purchases of Shares in connection with its commercially
reasonable hedging, hedge unwind or settlement activity hereunder in a manner
that would, if Dealer were Issuer or an affiliated purchaser of Issuer, be in
compliance with applicable legal, regulatory or self-regulatory requirements
(“Requirements”), or with related policies and procedures applicable to Dealer
adopted in good faith by Dealer in relation to such Requirements; provided that
in no event shall Dealer have the right to so postpone or add any Expiration
Date(s) or any such other date of valuation or delivery beyond the 150th
Expiration Date immediately following the last Expiration Date or such other
date of valuation or delivery (determined without regard to this Section 9(r)).

 

(s)

Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Company with
respect to the Transaction that are senior to the claims of common stockholders
of Company in any United States bankruptcy proceedings of Company; provided that
nothing herein shall limit or shall be deemed to limit Dealer’s right to pursue
remedies in the event of a breach by Company of its obligations and agreements
with respect to the Transaction; provided, further, that nothing herein shall
limit or shall be deemed to limit Dealer’s rights in respect of any transactions
other than the Transaction.

23

 

--------------------------------------------------------------------------------

 

 

 

 

(t)

Securities Contract; Swap Agreement.  The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.

 

(u)

Wall Street Transparency and Accountability Act.  In connection with Section 739
of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”), the
parties hereby agree that neither the enactment of WSTAA or any regulation under
the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA, shall
limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

 

(v)

Agreements and Acknowledgements Regarding Hedging. Company understands,
acknowledges and agrees that: (A) at any time on and prior to the last
Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction;  (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction; (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of Issuer
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the Settlement Prices; and (D)
any market activities of Dealer and its affiliates with respect to Shares may
affect the market price and volatility of Shares, as well as the Settlement
Prices, each in a manner that may be adverse to Company.

 

(w)

Early Unwind. In the event the sale of the [“Underwritten Securities”]7[“Option
Securities”]8 (as defined in the Purchase Agreement) is not consummated with the
Initial Purchasers for any reason, or Company fails to deliver to Dealer
opinions of counsel as required pursuant to Section 9(a), in each case by 5:00
p.m. (New York City time) on the Premium Payment Date, or such later date as
agreed upon by the parties (the Premium Payment Date or such later date the
“Early Unwind Date”), the Transaction shall automatically terminate (the “Early
Unwind”), on the Early Unwind Date and (i) the Transaction and all of the
respective rights and obligations of Dealer and Company under the Transaction
shall be cancelled and terminated and (ii) each party shall be released and
discharged by the other party from and agrees not to make any claim against the
other party with respect to any obligations or liabilities of the other party
arising out of and to be performed in connection with the Transaction either
prior to or after the Early Unwind Date. Each of Dealer and Company represents
and acknowledges to the other that, upon an Early Unwind, all obligations with
respect to the Transaction shall be deemed fully and finally discharged.

 

(x)

Payment by Dealer. In the event that (i) an Early Termination Date occurs or is
designated with respect to the Transaction as a result of a Termination Event or
an Event of Default (other than an Event of Default arising under Section
5(a)(ii) or 5(a)(iv) of the Agreement) and, as a result, Dealer owes to Company
an amount calculated under Section 6(e) of the Agreement, or (ii) Dealer owes to
Company, pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an
amount calculated under Section 12.8 of the Equity Definitions, such amount
shall be deemed to be zero.

 

7 

Insert for Base Warrant Confirmation.

8 

Insert for Additional Warrant Confirmation.

24

 

--------------------------------------------------------------------------------

 

 

 

 

(y)

Listing of Warrant Shares.  Company shall have submitted an application for the
listing of the Warrant Shares on the Exchange, and the Exchange shall have
completed its review of such submission, in each case, on or prior to the
Premium Payment Date.  Company agrees and acknowledges that such submission and
completion shall be a condition precedent for the purpose of Section 2(a)(iii)
of the Agreement with respect to each obligation of Dealer under Section 2(a)(i)
of the Agreement.

 

(z)

Adjustments. For the avoidance of doubt, whenever the Calculation Agent or
Determining Party is called upon to make an adjustment pursuant to the terms of
this Confirmation or the Equity Definitions to take into account the effect of
an event, the Calculation Agent or Determining Party shall make such adjustment
by reference to the effect of such event on the Hedging Party, assuming that the
Hedging Party maintains a commercially reasonable hedge position.

 

(aa)

Delivery or Receipt of Cash. For the avoidance of doubt, other than receipt of
the Premium by Company, nothing in this Confirmation shall be interpreted as
requiring Company to cash settle the Transaction, except in circumstances where
cash settlement is within Company’s control (including, without limitation,
where Company elects to deliver or receive cash, or where Company has made
Private Placement Settlement unavailable due to the occurrence of events within
its control) or in those circumstances in which holders of Shares would also
receive cash.

 

(bb)

Counterparts. This Confirmation may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

(cc)

U.S. Resolution Stay Protocol.  The parties acknowledge and agree that (i) to
the extent that prior to the date hereof both parties have adhered to the 2018
ISDA U.S. Resolution Stay Protocol (the “Protocol”), the terms of the Protocol
are incorporated into and form a part of the Agreement, and for such purposes
the Agreement shall be deemed a Protocol Covered Agreement, Dealer shall be
deemed a Regulated Entity and Company shall be deemed an Adhering Party; (ii) to
the extent that prior to the date hereof the parties have executed a separate
agreement the effect of which is to amend the qualified financial contracts
between them to conform with the requirements of the QFC Stay Rules (the
“Bilateral Agreement”), the terms of the Bilateral Agreement are incorporated
into and form a part of the Agreement, and for such purposes the Agreement shall
be deemed a Covered Agreement, Dealer shall be deemed a Covered Entity and
Company shall be deemed a Company Entity; or (iii) if clause (i) and clause (ii)
do not apply, the terms of Section 1 and Section 2 and the related defined terms
(together, the “Bilateral Terms”) of the form of bilateral template entitled
“Full-Length Omnibus (for use between U.S. G-SIBs and Corporate Groups)”
published by ISDA on November 2, 2018 (currently available on the 2018 ISDA U.S.
Resolution Stay Protocol page at www.isda.org and, a copy of which is available
upon request), the effect of which is to amend the qualified financial contracts
between the parties thereto to conform with the requirements of the QFC Stay
Rules, are hereby incorporated into and form a part of the Agreement, and for
such purposes the Agreement shall be deemed a “Covered Agreement,” Dealer shall
be deemed a “Covered Entity” and Company shall be deemed a “Company Entity.” In
the event that, after the date of the Agreement, both parties hereto become
adhering parties to the Protocol, the terms of the Protocol will replace the
terms of this paragraph. In the event of any inconsistencies between the
Agreement and the terms of the Protocol, the Bilateral Agreement or the
Bilateral Terms (each, the “QFC Stay Terms”), as applicable, the QFC Stay Terms
will govern. Terms used in this paragraph without definition shall have the
meanings assigned to them under the QFC Stay Rules. For purposes of this
paragraph, references to “the Agreement” include any related credit enhancements
entered into between the parties or provided by one to the other. In addition,
the parties agree that the terms of this paragraph shall be incorporated into
any related covered affiliate credit enhancements, with all references to Dealer
replaced by references to the covered affiliate support provider.  “QFC Stay
Rules” means the regulations codified at 12 C.F.R. 252.2, 252.81–8, 12 C.F.R.
382.1-7 and 12 C.F.R. 47.1-8, which, subject to limited exceptions, require an
express recognition of the stay-and-transfer powers of the FDIC under the
Federal Deposit Insurance Act and the Orderly Liquidation Authority under Title
II of the Dodd Frank Wall Street Reform and Consumer Protection Act and the
override of default

25

 

--------------------------------------------------------------------------------

 

 

 

 

rights related directly or indirectly to the entry of an affiliate into certain
insolvency proceedings and any restrictions on the transfer of any covered
affiliate credit enhancements.

 

(dd)

Tax Matters.  

 

(i)

Withholding Tax imposed on payments to non-U.S. counterparties under the United
States Foreign Account Tax Compliance provisions or Section 871(m). The parties
hereto agree that for the Transaction the terms “Tax” and “Indemnifiable Tax” as
defined in Section 14 of the Agreement, shall not include any Tax imposed
pursuant to Section 1471 or 1472 of the Code, as amended, any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b) of the Code, or any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code (a “FATCA Withholding Tax”) or any Tax imposed pursuant to Sections
871(m) (a “Section 871(m) Tax”). For the avoidance of doubt, a FATCA Withholding
Tax or Section 871(m) Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d)(i) of the Agreement.

 

(ii)

Tax Documentation. For purposes of Section 4(a)(i) and (ii) of the Agreement,
(i) Company agrees to deliver to Dealer one duly executed and completed United
States Internal Revenue Service Form W-9 (or successor thereto) and (ii) Dealer
agrees to deliver to Company one duly executed and completed applicable Internal
Revenue Service [Form W-9]9 (or successor thereto), in each case, (A) or before
the date of execution of this Confirmation and (B) promptly upon learning that
any such tax form previously provided by it has become obsolete or incorrect..

 

(iii)

Payee Tax Representations. Company is a corporation for U.S. federal income tax
purposes and is organized under the laws of the State of Delaware. Company is a
“U.S. person” (as that term is used in section 1.1441-4(a)(3)(ii) of United
States Treasury Regulations) for U.S. federal income tax purposes and an exempt
recipient under Treasury Regulation Section 1.6049-4(c)(1)(ii). [Dealer is a
“U.S. person” (as that term is used in section 1.1441-4(a)(3)(ii) of United
States Treasury Regulations) for U.S. federal income tax purposes and an exempt
recipient under Treasury Regulation Section 1.6049-4(c)(1)(ii)].10 Each party
agrees to give notice of any failure of a representation made by it under this
Section 9(aa)(iii) to be accurate and true promptly upon learning of such
failure.

 

 

 

9   Dealer to confirm or revise as appropriate. Dealer to confirm or revise as
appropriate. 



10   Dealer to confirm or revise as appropriate. Dealer to confirm or revise as
appropriate. 



26

 

--------------------------------------------------------------------------------

[Dealer Header]

 

 

Company hereby agrees to check this Confirmation and to confirm that the
foregoing correctly sets forth the terms of the Transaction by signing in the
space provided below and returning to Dealer the fully executed Confirmation via
facsimile or e-mail.

Very truly yours,

[Dealer]

By:

 

Authorized Signatory

Name:

 

Accepted and confirmed
as of the Trade Date:

Insight Enterprises, Inc.

By:

 

Authorized Signatory

Name:

 

 

 

 

 

[Dealer Footer]

 